Exhibit 10.5

 

Amendment Number 1
to the
Scholastic Corporation
2007 Outside Directors Stock Incentive Plan

 

1. The following amendments are made effective as of May 21, 2013 to the
Scholastic Corporation 2007 Outside Directors Stock Incentive Plan (“Plan”):

 

(a) Section 3 of the Plan is amended by adding the following new paragraph at
the end thereof:

 

“The Plan administrator may provide in a Stock Option Agreement or otherwise
that any Option outstanding on the last business day of the term of such Option
(“Automatic Exercise Date”) that has a “Specified Minimum Value” shall be
automatically and without further action by the Outside Director (or in the
event of the Outside Director’s death, the Outside Director’s personal
representative or estate) be exercised on the Automatic Exercise Date. Payment
of the exercise price of such Option may be made pursuant to such procedures as
may be approved by the Plan administrator from time to time. For purposes of
this Section 3, the term “Specified Minimum Value” means that the Fair Market
Value per share of Common Stock exceeds the exercise price of a share subject to
an expiring Option by at least $0.50 cents per share or such other amount as the
Plan administrator shall determine from time to time. The Plan administrator may
elect to discontinue the automatic exercise of Options pursuant to this Section
3 at any time upon notice to an Outside Director. The automatic exercise of an
Option pursuant to this Section 3 shall apply only to an Option award that has
been timely accepted by an Outside Director under procedures specified by the
Plan administrator from time to time.”

 

(b) The Plan administrator may offer to an Outside Director to amend any Stock
Option Agreements outstanding on the date of this Amendment to incorporate the
automatic exercise provisions of Section 3.

 

2. Except as specifically amended by the foregoing, the Plan remains in full
force and effect in accordance with the terms thereof prior to such amendment.

 

3. The foregoing amendment was duly approved by resolution of the Board of
Directors of Scholastic Corporation at its meeting held on May 21, 2013 and
shall become effective on May 21, 2013.

 